DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-18 were previously pending and subject to a final office action mailed 09/02/2021. Claims 1, 3, 6, 8, 10, 15 and 17 were amended; claims 2, 4-5, 11 and 13-14 was cancelled or added in a reply filed 07/12/2016. Therefore claims 1, 3-6, 8, 10-13, 15 and 17-18 are currently pending and subject to the non-responsive amendment below. 
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 12/02/2021. The submission, however, is not fully responsive to the prior Office action because the amendments filed on December 02, 2021 including amendments to independent claims 1 and 10 effectively cancel all claims drawn to the elected invention and present only claims drawn to a non-elected invention. Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This time period may be extended pursuant to 37 CFR 1.136(a).
Election/Restrictions
The amendments filed on December 2, 2021 including amendments to independent claims 1 and 10 which effectively cancel all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03).  The remaining claims are not 
Original independent claims 1 and 10 of the 09/02/2021 claim set (Invention I) were directed towards receiving a reservation request and determining a table turn times for tables currently seated in the restaurant and updating the stored seating data.  Amended claims 1 and 10 of the 12/02/2021 claim set (the amendments cancelling significantly all originally claimed subject matter) (Invention II) are directed towards methods and systems of receiving a reservation request and determining a table turn times for the reservation request itself based on context and historical table turn times and adjusting the determined table turn time for the reservation.  
The examiner would have required restriction between inventions I and II because inventions I and II are directed to reservation requests. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  Inventions I and II have materially different design and mode of operation, as indicated above.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated would have been proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Inventions I and II require different search queries and art. 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628

/OMAR ZEROUAL/Examiner, Art Unit 3628